Case:16-05934-MCF13 Doc#:176 Filed:11/02/18 Entered:11/02/18 16:51:29                        Desc: Main
                           Document Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO

 In re:

 EDGARDO NICOLAS MARTINEZ PEREZ                              Case No. 16-05934
                                                             Chapter 13


 Debtors

                           OBJECTION TO PROOF OF CLAIM NO. 14
                            FILED BY CARMEN LUISA SEIJO CRUZ

 TO THE HONORABLE COURT:

      COMES NOW Debtor, represented by undersigned counsel, and very respectfully alleges and

 prays as follows:

       1.    On July 27, 2016, the Debtor filed a Voluntary Petition under Chapter 13 of the Bank-

 ruptcy Code.

       2.    On October 10, 2018, Carmen Luisa Seijo Cruz (hereinafter referred as the “Claimant”)

 filed Proof of Claim No. 14 as an unsecured claim in the amount of $374,278.53 (hereinafter referred

 as the “POC”). The Debtor hereby objects the POC and in support thereof states as follows:

       3.    The POC is related to a claim for the liquidation of the community property filed at the

 Court of First Instance of Puerto Rico, San Juan Section (hereinafter referred as the “State Court”),

 under case number K AC2014-0953.

       4.    However, the above-mentioned State Court case has not been concluded, thus there is

 not final judgment, nor an amount adjudicated to Claimant.

       5.    Therefore, the claim has not yet matured, much less been liquidated. As such, the POC

 is in violation of 11 USC § 502 (a), (b)(1), (b)(2) & (b)(5).

       6.    Accordingly, the Debtor respectfully requests from this Honorable Court to disallow the

 POC in its entirety.

       7.    Debtor is not in possession of Claimant’s social security number and/or their date of birth.

 Therefore, it is respectfully requests to be relieved to comply with LBR 3007-1 (a) since the Debtor
Case:16-05934-MCF13 Doc#:176 Filed:11/02/18 Entered:11/02/18 16:51:29                         Desc: Main
                           Document Page 2 of 2

 is unable to determine whether the Claimant is a service members as required by § 201 (b)(1) of the

 Service Members Civil Relief Act of 2003.

       WHEREFORE, the Debtor respectfully requests from this Honorable Court to disallow the

 POC in its entirety.

 NOTICE: Within thirty (30) days after service as evidenced by the certification, and an additional
 three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against
 whom this paper has been served, or any other party to the action who objects to the relief sought
 herein, shall serve and file an objection or other appropriate response to this paper with the Clerk’s
 office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or other response
 is filed within the time allowed herein, the objection will be deemed unopposed and may be granted
 unless: (1) the requested relief is forbidden by law; (2) the requested relief is against public policy;
 or (3) in the opinion of the court, the interest of justice requires otherwise. If a timely opposition is
 filed, the court will schedule a hearing as a contested matter.

 CERTIFICATE OF SERVICE: I hereby certify that on this same date, I electronically filed the
 above document with the Clerk of the Court using the CM/ECF system, which will send notification,
 upon information and belief, of such filing to the following: Chapter 13 Trustee and the United States
 Trustee and to all CM/ECF participants. We also certify that this same date we have mailed by United
 States Mail, first class postage prepaid, to:

       LCDO. CARLOS ALBERTO RUIZ, CSP
       PO BOX 1298
       CAGUAS, PR 00726

       RESPECTFULLY SUBMITTED.
       In San Juan, Puerto Rico this 2nd day of November, 2018.


                                                       /s/ William Rivera Vélez
                                                       William Rivera Vélez
                                                       USDC No. 229408
                                                       COSVI Office Complex
                                                       Esq. Ave. Américo Miranda 400
                                                       Edif. Original, Local B
                                                       San Juan, PR 00927
                                                       Tel. (787) 625-1948 / (787) 469-8913
                                                       Fax. 787-625-1949
                                                       E-mail: wrvlaw@gmail.com
